 
 
I 
108th CONGRESS
2d Session
H. R. 5140 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2004 
Mr. Hinchey introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit the importation, manufacture, distribution, or storage of detonable nitrate fertilizers without a license, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ammonium Nitrate Security Act.  
2.Importation, manufacture, distribution, and storage of detonable nitrate fertilizers Chapter 40 of title 18 of the United States Code is amended— 
(1)in the first sentence of section 841(d) by striking and igniters and inserting igniters, and detonable nitrate fertilizers; 
(2)in section 841 by adding at the end the following new subsection: 
 
(t)Detonable nitrate fertilizers means detonable mixtures of ammonium nitrate fertilizers, sodium nitrate fertilizers, and potassium nitrate fertilizers.; 
(3)in section 842(j) by adding at the end the following: The Attorney General shall promulgate regulations specifically related to the storage of detonable nitrate fertilizers.; 
(4)in the second sentence of section 843(a) by striking the period and inserting , except that if the only explosive materials for which the applicant is seeking a license or permit are detonable nitrate fertilizers, the applicant shall not be required to pay such fee.; 
(5)in section 843(b)(6) by striking the semicolon and inserting , unless the only explosive materials that the employee is authorized to possess are detonable nitrate fertilizers;; 
(6)in the first sentence of section 843(h)(1) by striking the period and inserting , unless the only explosive materials that the responsible person or employee will be authorized by the employer to possess are detonable nitrate fertilizers.; and 
(7)in section 844(j) by inserting detonable nitrate fertilizers, after title,.    
 
